                                           Case 5:20-cr-00356-EJD Document 10 Filed 09/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                         Case No. 20-mj-71153-MAG-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                           DETENTION ORDER
                                                 v.
                                  10

                                  11     HOANG DUC BUI,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The United States moves for detention of defendant Hoang Duc Bui. The Court held a

                                  15   hearing on the motion on September 10, 2020. Dkt. No. 6. Mr. Bui appeared by video conference

                                  16   and was represented by counsel. Id. Mr. Bui waived written findings, and the United States does

                                  17   not object to that waiver. Id.

                                  18          The Court has considered the parties’ presentations and proffers of evidence, as well as the

                                  19   factual findings contained in the report of Pretrial Services. The Court has considered the factors

                                  20   set forth in 18 U.S.C. § 3142(g). For the reasons stated on the record during the hearing, the Court

                                  21   concludes that, while there may be conditions or a combination of conditions of release that would

                                  22   reasonably assure Mr. Bui’s appearance, there are no such conditions of release that would

                                  23   reasonably assure the safety of others and the community. Accordingly, the Court concludes that

                                  24   Mr. Bui’s detention is warranted at this time.

                                  25          As the record suggests that Mr. Bui suffers from a significant substance abuse problem, the

                                  26   Court asks Pretrial Services to arrange for an evaluation by New Bridge regarding Mr. Bui’s

                                  27   suitability for residential substance abuse treatment. Such evaluation shall be scheduled so as not

                                  28   to interfere with the scheduling of evaluations for detainees who have already been ordered
                                           Case 5:20-cr-00356-EJD Document 10 Filed 09/11/20 Page 2 of 2




                                   1   released to residential drug treatment.

                                   2          Mr. Bui is committed to the custody of the Attorney General or his designated

                                   3   representative for confinement in a corrections facility separate, to the extent practicable, from

                                   4   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Bui shall be

                                   5   afforded a reasonable opportunity for private consultation with defense counsel. On order of a

                                   6   court of the United States or on the request of an attorney for the United States, the person in

                                   7   charge of the corrections facility shall deliver Mr. Bui to the United States Marshal for the purpose

                                   8   of appearances in connection with court proceedings.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 11, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     VIRGINIA K. DEMARCHI
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
